Citation Nr: 0841889	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-14 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Bayfront Medical Center from 
April 25, 2005 to May 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Varina, Counsel

INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision of the Medical 
Administration Service (MAS) of the Bay Pines Department of 
Veterans Affairs (VA) Medical Center (VAMC) in St. 
Petersburg, Florida.  The MAS reimbursed the veteran for 
medical expenses incurred at Bayfront Medical Center from 
April 22, 2005 to April 24, 2005, and denied payment or 
reimbursement of unauthorized medical expenses incurred from 
April 25, 2005 to May 1, 2005.

In July 2007, the veteran testified at a hearing at the VA 
Regional Office (RO) in St. Petersburg, Florida, before the 
undersigned; a copy of the transcript is associated with the 
record.  Prior to and during that hearing, the veteran 
submitted additional evidence, along with a waiver of initial 
RO review.  The Board accepts this evidence for inclusion in 
the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his July 2007 Board hearing, the veteran testified 
that, while en route to the Bay Pines VAMC, VA instructed the 
ambulance service that the Bay Pines VA medical facility was 
unable to treat the veteran because of a backup in the 
emergency room and redirected the ambulance to the Bayfront 
Medical Center, where he was admitted and later diagnosed 
with, and treated for, a trans ischemic attack/ 
cardiovascular accident (TIA/CVA).  He said that, when he was 
able, he called the Bay Pines VAMC and asked the VA staff 
person whether his treatment was going to be covered, because 
he didn't have very good financial resources and she assured 
him that everything was covered by VA.  The veteran estimated 
that, about four days later, he underwent surgery for a 
chronic blockage, but VA only paid part of the hospital bill, 
that portion that it considered was for emergency treatment.  

In a March 2006 separate letter, the veteran's private 
surgeon indicated that, from a medical standpoint, the 
veteran was unable to be moved or transported.  The veteran 
confirmed that he is service-connected for schizophrenia and 
a skin disability.

Generally, when VA facilities or other government facilities 
are not capable of furnishing economical hospital care or 
medical services because of geographical inaccessibility or 
are not capable of furnishing care or services required, VA 
may contract with non-VA facilities for care.  Reimbursement 
or payment for expenses not previously authorized may be made 
only under the following circumstances: (a) treatment was for 
(1) an adjudicated service-connected disability; (2) a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability; 
(3) any disability of a veteran who is permanently and 
totally disabled as a result of a service-connected 
disability; (4) for any illness, injury or dental disability 
in the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31; and (b) 
such treatment was rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and (c) VA or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  
(Emphasis added.)  See 38 U.S.C.A. § 1728 (West 2002); 38 
C.F.R. §§ 17.52, 17.120 (2008).   

Failure to satisfy any one of the four criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private hospital.  See 38 C.F.R. § 17.120; 
Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130 (2008). 

The record reflects that veteran was admitted to Bayfront 
Medical Center with a tentative diagnosis of a TIA about noon 
on Saturday, April 22, 2005.  On admission he was complaining 
of weakness in the right upper and lower extremities.  VA 
records reflect that the VAMC was notified by Bayfront 
Medical Center of the veteran's admission for diagnosis of 
TIA.  An initial VA medical review determination authorized 
the veteran's stay on April 22, 2005, and that further 
authorization was pending receipt and review of a copy of the 
medical record from April 23, 2005 forward.  VA called the 
veteran's case manager at Bayfront Medical Center to request 
a copy of the medical records from April 22, 2005.  On April 
22, 2005, VA received some facsimiled medical records from 
Bayfront Medical Center.  Additional medical records were 
received from Bayfront Medical Center on April 25, 2005, a 
review was performed by VA fee-basis and the claim was 
subsequently approved to stabilization from April 22, 2005 to 
April 24, 2005.  

VA medical records also reflect that, on Monday, April 25, 
2005, the veteran twice telephoned the Bay Pines VAMC from 
his hospital room and asked to speak with his nurse 
practitioner, indicating that he was admitted to Bayfront 
Medical Center as the VAMC was on divert, that he had a CVA, 
and that he needed to discuss his conditions with his primary 
care physician.  In a report of follow-up phone call from the 
VA nurse practitioner later the same day, she indicated that 
the veteran was concerned about his insurance and that he 
would contact VA fee-basis the next morning.

A notification of admission to private hospital reflects 
that, on April 26, 2005, a review of the private hospital 
records showed a left temporal CVA.  An April 24, 2005 
Bayfront Medical Center surgical note reveals that the 
veteran was described as "neurologically stable" and that 
the plan was to proceed with a left carotid endarterectomy 
(CEA) in one week after the veteran's initial symptoms, that 
is, on April 29, 2005.  

As the veteran was stable and VA facilities were available, 
on April 26, 2005, VA authorized payment for the veteran's 
private hospitalization from April 22, 2005 to April 24, 
2005.  Records indicate that a message was left on the case 
manager's voicemail about the payment decision, along with a 
phone number for Bayfront to call to request transfer to the 
Bay Pines VAMC.  The veteran was evidently hospitalized until 
May 1, 2005.

In a January 2006 record, a VA physician evidently reviewed 
the veteran's records and agreed with the original VA 
reviewer that the veteran was stable and the VA facility was 
available for transfer of the veteran from the private 
hospital on April 24, 2005. 

But, in a March 2006 written statement, E.A.M., M.D., the 
veteran's private vascular surgeon at Bayfront Medical 
Center, indicated that, apparently he had only subsequently 
been informed that the veteran was a patient from the VA; 
that he was never informed of this at the time of the 
veteran's hospitalization and that, therefore, he treated the 
veteran like any other patient and proceeded to perform the 
CEA.  The surgeon added that he would have complied with the 
standard interaction of the VA if he had known about this 
preoperatively.  According to Dr. E.A.M., the veteran's 
vascular condition was relatively urgent and precluded him 
from being discharged, and thus the doctor was obliged to 
proceed.

In June 2005, the claim was denied on the basis that it was 
not emergent and the VAMC was feasibly available for the 
veteran's treatment.

As noted above, the basis for the denial of this claim was 
that the medical services were for non-emergent care.  With 
respect to whether or not an emergency existed, neither 38 
U.S.C.A. § 1728 nor 38 C.F.R. § 17.120 provide a definition 
of when an emergency exists.  An emergency is defined as "a 
sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action."  Hennessey v. 
Brown, 7 Vet. App. 143. 147 (1994) (citations omitted) 
(emphasis in original).  The Board observes that 38 C.F.R. § 
17.1002, one of the regulations implementing the Veterans 
Millennium Health Care and Benefits Act, Pub. L. 106-117, 
Title I, Subtitle B, § 111, 113 Stat. 1556 (1999) (codified 
at 38 U.S.C.A. § 1725 (West 2002)), does define emergency 
services.  See 38 C.F.R. § 17.1002(b) (2008). Although 
certainly not a binding definition when considering 
reimbursement under 38 C.F.R. § 17.120, it does provide a 
frame of reference.

Under 38 C.F.R. § 17.1002, emergency services exist where 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, and indicates that this standard is met if 
there is an emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including severe pain) 
that a prudent lay person who possesses an average knowledge 
of health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

As previously mentioned, upon review of the probative medical 
evidence of record, in June 2005 and subsequently, the MAS 
concluded that it was as likely as not that an emergency 
condition occurred on April 22 and continued into April 24, 
2005, and that the medical services the veteran received from 
April 22 to April 24, 2005 were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health and that given the veteran's presenting 
symptoms, VA medical facilities were not feasibly available.

Thus, the primary issue now to be decided by the Board is 
whether or not the veteran's medical condition from April 25, 
to May 1, 2005 was a continuation of the initial emergent 
condition such that it was not medically feasible to transfer 
him to a VA or other Federal facility.

The existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995).  Feasibly available is 
not defined in 38 U.S.C.A. § 1728 or 38 C.F.R. § 17.120.  
Under the provisions of 38 C.F.R. § 17.53, a VA facility may 
be considered as not feasibly available when the urgency of 
the applicant's medical condition, the relative distance of 
the travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  38 C.F.R. §§ 17.52 and 17.53 (2008).  A 
VA facility would not be feasibly available if there was 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA facility.  See 38 C.F.R. § 17.1002(c).

Here, the record reflects that a MAS representative noted 
that the veteran was "neurologically stable" on April 24, 
2005 and, without further explanation, evidently concluded 
the veteran was fit for discharge and transport.  In January 
2006, a physician said "Agree w/ previous reviewer. Pt. 
Stable & VA open for tx from local hospital on 4/24/05" but, 
again, without further explanation.  

However, in the March 2006 written statement, Dr. E.A.M., the 
veteran's treating physician said he treated the veteran like 
any other patient, that the veteran's "vascular condition 
was relatively urgent and precluded him from being 
discharged" (emphasis added), and that "from a medico-legal 
perspective, [the vascular surgeon] would not have been able 
to discharge [the veteran] from the hospital"

Thus, the Board is of the opinion that a medical opinion is 
warranted to determine whether or not the veteran's medical 
condition from April 25 to May 1, 2005 was a continuation of 
the initial emergent condition such that it was not medically 
feasible to transfer him to a VA or other Federal facility.

As well, records of the veteran's treatment at the Bayfront 
Medical Center, from April 25 to May 1, 2005, must be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all medical records regarding 
the veteran's treatment at Bayfront 
Medical Center, for the period from 
April 25 to May 1, 2005.  If any 
records are unavailable, a note to that 
effect should be placed in the claims 
file, and the veteran and his 
representative so advised in writing.

2.	Then, the veteran's medical records 
from Bayfront Medical Center (dated 
from April 22 to May 1, 2005) should be 
reviewed by an appropriately qualified 
physician, e.g., a vascular surgeon.  
The veteran's claims files must be made 
available to the examiner and the 
examination report should indicate if 
the examiner reviewed the veteran's 
medical records.

a.	The examiner is requested to 
render an opinion as to whether 
the April 24, 2005 surgical note 
describing the veteran as 
"neurologically stable" indicates 
that the veteran was sufficiently 
stabilized to be transported to 
another medical facility.  If not, 
when was the veteran stable for 
transport?

b.	The examiner is also requested to 
render an opinion as to whether it 
is at least as likely as not 
(i.e., at least a 50-50 
probability) that the medical 
treatment provided to the veteran 
from April 25 to May 1, 2005 was a 
continuation of the initial 
emergent condition for which he 
was treated from April 22 to April 
24, 2005, such that it was not 
medically feasible to transfer him 
to a VA or other Federal facility 
or whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability).

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

c.	A complete rationale should be 
given for all opinions and 
conclusions expressed.  In 
rendering an opinion, the examiner 
is particularly requested to 
address the opinion expressed by a 
VA physician in January 2006 (to 
the effect that the veteran was 
stable and VA was open for 
treatment from local hospital on 
April 24, 2005); and by Dr. 
E.A.M., the veteran's vascular 
surgeon, in March 2006 (to the 
effect that the veteran's vascular 
condition was relatively urgent 
and precluded him from being 
discharge and Dr. E.A.M. was 
unable to discharge him from the 
hospital).

3.	Thereafter, the appellant's claim for 
reimbursement of unauthorized medical 
expenses at Bayfront Medical Center 
from April 25 to May 1, 2005 should be 
readjudicated.  If the benefits sought 
on appeal remain denied, the appellant 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the February 
2006 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates  no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




